UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7224


JAMES C. MCNEILL,

                     Plaintiff - Appellant,

              v.

RENE SMITH-HARRIS; BIANCA PIRTLE; CHARLOTTE WILLIAMS; ERIK
HOOKS; ELDRIDGE WALKER; JOHNNY HAWKINS; THOMAS MCCURDY;
KENNETH LITTLE; BILLY O. COOPER; SGT. DAVID GILLIS; SGT. J. CURTIS
JONES; CHICQUITA A. LUCAS; SGT. WILSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03010-D)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James C. McNeill appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McNeill v. Smith-

Harris, No. 5:19-ct-03010-D (E.D.N.C. Aug. 19, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         The district court dismissed the complaint in part for failure to state a claim and in
part without prejudice as to McNeill’s ability to assert in a habeas corpus petition his claims
of due process violations in connection with disciplinary proceedings.

                                              2